QBfficeof tip Bttornep Q&net-al
                                          6btate of Qexae
DAN MORALES
 Al-TORNEY
        GENERAL                               May 28, 1993



      Honorable Mike Driscoll                        Opinion No. DM-224
      Harris county Attorney
      1001 Preston Suite 634                         Rez Whether the Harris County Bail Bond
      Houston, Texas 77002-I 891                     Board is authorized to issue more than one
                                                     bail bond ticense to a corporate surety, and
                                                     related question (RQ-463)

      Dear Mr. Driscoll:

              On behalf of the Hanis County Bail Bond Board (the “board”), you have asked
      two questions relating to corporate sureties licensed to act as bail bondsmen. Pii, you
      ask whether the board is authorized to issue more than one license to a corporate surety.
      Second, you ask if a corporate surety is entitled to cast multiple votes in the election of the
      bail bondsmen’s repmentative to the board.

             A bail bond board has only those powers expressly wnferred upon it by statute,
     together with those powers necessarily implied from powers or duties expressly provided.
     Attorney General Opiion JM-471 (1986) at 4 (citing cases). The board is established
     pumant to article 2372~3, V.T.C.S. (the “act”). In a county with a bail bond board
     governed by article 2372~3, no person may act as a bondsman except an attorney who
     meets certain requimnents or “persons licensed under [the act].” V.T.C.S. art. 2372~3,
     5 3(a). The term “person” means “an individual or corporation.” Id. 8 2(l). The general
     liwnsing requirements, for both individuals and corporations, are set forth in section 6.
     See id. 58 6,7(a).

             Section 7 of the act sets forth the conditions under which a corporation may act as
     surety. Section 7(a) requims that before acting as a surety, a corporation must obtain a
     license under section 6. See id. fj 7(a) (a corporate surety must comply with the
     requirements of section 6 with the exception of subpart (9)). Section 7(c) provides as
     fohows:
                     Any corporation which acts as a surety shall, before executing
                any bail bond, first file in the office of the county clerk of the county
                where such bail bond is given a power of attorney designating and
                authorizing the named agent of such corporation to execute such bail
                bonds by such agent. This power of attorney shah be a valid and




                                              p. 1168
Honorable Mike Driswh - Page 2         (DH-224)




           biig   obligation of the corporation. A sepmote license is required
          for each agent operating an&r a awpratepower of attorney.
Id. Q7 (emphasis added).

        Section 7(c) clearly wntemplates that a corporate surety may designate more than
one local agent to act on its behtdf under a power of attorney. See Attorney General
Opinion 354471 at 4 (noting that “the aut [doas not] limit the number of persons who may
he designated as agents by a wrporate surety”). In addition, it clearly mquires that each
of these agents must be sepamtely licensad. Attorney General Option MW-507 (1982) at
3 (noting that section 7(c) “clearly requires a separate liwnse for each agent exe&ing bail
bonds on behalf of the wrporate surety”). The question is whether this licensing
rqtdmment contemplates that a designated agent is licensed in his or her own right, or
merely as an agent of the wrporation. We believe the statute contemplates the latter for
the folhnving reasons.

         As noted above, section 6 sats forth the application mquiraments for licwsws.
Upon notice f?om the board that an application has been tentativaly apm         an applicsnt
must titmish sewrity. See V.T.C.S. art. 2372~3, Q 6(r). While many of the application
requitanentsuethesameforboshiadividualaadcorponterppliuUrythesewiry
r@remutts      for corporate applicants are ditTerent. Id. 54 6(t). 7(a) (a corporate surety
must comply with the requirements of section 6 with the exception of subpart (g)). An
individual applicant is wquired to deposit a cashids chwk, certificate of deposit, cash or
CdlWpliVlLlWtWiththC00unty-,                 oraxecuteintmsttotheboarddwdstoreal
proper&. .%e V.T.C.S. art. 2372~3. 0 6(r). We do not believe that the act mquires an
individualwhornadyactrasthedesignated~aaofaeorporatearrayto~~
sect&y.’ Suchaqukment           wouldsarvcnopurposcbecausethewtporatesuratyitsalf
must be liwnsed by virtue of section 7(a) and therefore will have already posted its own
searrityundasectionqf),and~thedosignated~madyarecutesbailbonds
on behalf of the wrporate surety, not in his or her individual capacity. Of wursc, a
designated agent is subject to all the other kensing raquirements of section 6, and his or
her apptication must be separatelyconsidered and approved by the board.z

       For the foregoing reasons, we wnuhrde that the act requires a corporate surety to
obtain a liwnse for each of its designated agents in his or her capacity as a designated




                                        p.   1169
Honorab~eMikeDrisco~ - Page 3           (DM-224)




agents Accordingly, we conclude that the act impliedly authorizes the ward to issue
multiple licenses to a corporate surety. To the extent any of our prior opinions suggest to
the wntrary, they are overruled.

        You also ask if a corporate surety is entitled to cast multiple votes in the election
of the bail bondsmen’s representative to the board. The membership of the board is
governed by section 5 of the act which provides that the ward shall be composed of a
ntmhr of local officials and “a licensed bondsman, licensed in the county, ekred by
other county licensees.” Id. 5 5(b)(6) (emphasis added). We believe that although a
corporate surety may have multiple licenses for designated agents, this would not entitle
the wrporate surety to multiple votes. Nothing in this provision suggests that a licensee
would be entitled to more than one vote. Furthermore, we do not believe that an
individual licensed as a designated agent would be entitled to separat4y cast a vote
because such a kensee is not lkensed in his or her own right. Therefore, we conclude
that a wrporate surety is entitled to cast only one vote.

                                   SUMMARY

                Article 2372~3. V.T.C.S., authorizes the Harris County Bail
           Bond Board to issue multiple licenses to a corporate surety. In an
           election of the bail bondsmenk representative to the bolvd, a
           wrporate surety is entitled to cast only one vote.




                                                      DAN      MORALES
                                                      Attorney General of Texas




                                        p.   1170
HonorablehfikeDriscd     - Page 4   W-224)




WILL PRYOR
FiiAi3&mtAttomeyGenenl

MARYKELLER
IkputyAttomeyGcnerdfi3rLitigation

RENEAHKKs
State Solicitor

MADELEINE B. JOHNSON
chtlir, opiion committee

Prepadby     MatyR Crouter
krdrtrntAttomeyGeneml




                                    p.   1171